 PLOUGH, INC.121Plough,Inc., Employer and Petitioner,and Oil,Chemi-cal and Atomic Workers International Union and itsLocal3-307'and International Chemical WorkersUnion and itsLocal 194.' Case 26-RM-297April 24, 1973DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Robert H. Watson ofthe National Labor Relations Board. Following theclose of the hearing, the Regional Director for Region26 transferred this case to the Board for decision.Thereafter, Plough, Inc., and International ChemicalWorkers Unionand itsLocal 194 filed briefs.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Employer (hereafter Plough) manufacturesdrugs and cosmetics at its Memphis, Tennessee,plants. The Memphis production complex consists, inpertinent part, of lab I at 3022 Jackson Avenue, lab2 at 1178 Pope Street, and lab 3 at 1248 WarfordStreet. Since the late 1940's, the International Chemi-calWorkers Union (hereafter ICWU) has representedthe production employees in labs 1 and 3, and since1964, the Oil, Chemical and Atomic Workers Interna-tional Union (hereafter OCAW) has represented theproduction employees at lab 2,2 excludinglineme-chanics, whom ICWU has represented. Both Unionsare labor organizations within the meaning of the Act.3.Both OCAW and ICWU have negotiated severalcollective-bargaining agreements covering their re-spective units. The latest agreement between OCAWand Plough I is effective from May 1, 1970, to ApriliThe names of the Unions appearin the caption as amended at thehearing2 Lab 2 was built in 1964 to house production lines previously located at705-725South Fifth Street in Memphis;ICWU had alsorepresented theemployees at that location.The introductoryparagraphsof OCAW's collective-bargaining agree-ments with Plough executed in 1965, 1966, and 1970 have identified the party30, 1973, and contains an automatic renewal clause.The latest agreement between ICWU and Plough iseffective from August 15, 1972, until August 14, 1975.During negotiations over the latter agreement, ICWUasserted that it was entitled to represent the lab 2employees then represented by OCAW. In view of itsagreement with OCAW, Plough would not recognizeICWU as representative of any employees in lab 2 butthe line mechanics. However, so as not to delay agree-ment, Plough stipulated that it would file the instantRM petition to resolve the issue as to which Unionwas the representative of lab 2 employees.The hearing on the petition was held on October 11,1972, and January 31, 1973. At the October 11 hearingOCAW asserted its contract with Plough as a bar tothe petition. After the hearing, however, OCAW andICWU agreed to submit the issue of representation oflab 2 employees for resolution through the AFL-CIO's "no-raiding" procedures. Pursuant to thoseprocedures, an election was held under AFL-CIOauspices in December 1972 in which 72 of the approx-imately 77 eligible lab 2 employees voted; 71 castballots for representation by ICWU and 1 for repre-sentation by OCAW. Plough was not a party to theelection,which at its insistence was held off its prem-ises,and did notconsentto be bound by the electionresults.After the election and before the hearing resumedon January 31, OCAW filed with the Board a writtendisclaimer of interest in this proceeding and in therepresentation of lab 2 employees, and ICWU againnotified Plough of its claim to be the lab 2 employees'representativeand demanded recognition fromPlough as such.OCAW's disclaimer removes its contract withPlough as a bar to this petition.4 Since ICWU nowclaims to represent Plough's employees in lab 2 andPlough did not agree to accept the outcome of theinterunion election in December as determinative ofwhich Union was representative of lab 2 employees,we find that there is an existing question affectingwith whom it was contracting as 'International Distributors,a division ofPlough, Inc......:Therecord does not indicate the reason for this,exceptthat initially the products being manufactured to lab 2 were owned by adivision of Plough called International Distributors.By 1966,however, anumber of productsowned directlyby Plough were being manufactured inlab 2 as well, and others were introduced in the next few years. Many of theseproducts,such as Paas Easter egg dye and Maybelline eye shadow,continueto be produced there.The International Distributors' product lines were soldin 1971 and Plough has completely discontinued their manufacture. Al-though all the products produced in lab 2 since its construction may not havebeen directly owned by Plough, the agreements covering lab 2 employeeshave been negotiatedby Ploughofficials alone, signed by them on behalf ofPlough,Inc., and employees have been hired through Plough's personneloffice and paid through Plough'spayroll.We therefore find Plough andInternational Distributors were joint employers of lab 2 employees for pur-poses of collective bargaining.ManitowocShipbuilding Inc. and TheManitowocCompany, inc.,191NLRB786;NationalBy-Products Company,122 NLRB 334.203 NLRB No. 50 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommerce concerning the representation of certainemployees of the Employer within the meaning ofSection 9(c)(1) and Section 2(6) and (7) of the Act. Weshall therefore direct an election among the employ-ees in question.'3ICWU contends that lab 2 employees formerly represented by OCAWare an accretion to the unitICWU hashistorically represented.For thefollowing reasons we find no ment in this contention.First,lab 2 employeeshave been separately represented for many years,and relatively few of them,about 20-30 out of approximately 100 employees,were affected by the saleof the International Distributors'products.Second,apart from the latter4.The appropriate unit is:All employees of the Employer at its facility lo-cated at 1178 Pope St., Memphis, Tennessee, ex-cluding over-the-road truck drivers, mechanics,office and clerical employees, and supervisors asdefined in the Act.[DirectionofElection andExcelsiorfootnoteomitted from publication.]products,basically the same items are being manufactured in lab 2 that weremanufactured before the sale of International Distributors'products oc-curred,and basically the same employee complement is engaged in theirmanufacture.Thus,there is no basis for finding the lab 2 employees to bean accretionto ICWU's unit